Citation Nr: 0501957	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash on the 
arms and buttocks.

2.  Entitlement to service connection for a skin condition of 
the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a left 
ankle sprain.

5. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in May 2002 that denied the veteran's claims of 
entitlement to service connection.  The denials of service 
connection were duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The Board notes that in addition to the issues noted in the 
caption of this decision, the May 2002 decision also denied 
entitlement to service connection for Type II diabetes 
mellitus.  Service connection was granted for diabetes 
mellitus by the RO in May 2003.  Therefore, this issue is no 
longer in appellate status.

The issue of entitlement to service connection for a skin 
rash of the arms and buttocks addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the evidence shows the veteran's 
current keratoderma of the feet did not arise during the 
veteran's period of active service.

3.  The preponderance of the evidence shows the veteran does 
not have a current diagnosis of PTSD.

4.  The preponderance of the evidence shows the veteran's 
current osteoarthritis of the left ankle is not etiologically 
related to any incident during the veteran's period of active 
service.

5.  The preponderance of the evidence shows the veteran's 
current bilateral hearing loss did not occur in and is not 
the result of noise exposure during the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  Service connection for a skin condition of the feet is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2004).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304(f) (2004).

3. Service connection for residuals of a left ankle sprain is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2004).

4. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In two August 2001 letters, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of service connection, and of what part 
of that evidence was to be provided by him and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO provided the 
veteran with one letter specifically tailored to the 
evidentiary requirements of a claim of service connection for 
PTSD.  The letters also contained language in effect advising 
the veteran to submit or identify any evidence that he 
believed would help the RO decide his claim.  See Pelegrini 
v. Principi, 17 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Significantly, the VCAA notice was provided to the veteran 
prior to the initial adjudication of his claim in May 2002.  
In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  

The Board also notes that throughout the course of this 
longstanding appeal, the veteran has been repeatedly advised 
of the evidence of record and the applicable rating criteria, 
specifically in the August 2002 Statement of the Case (SOC) 
and the May 2003, September 2003, and January 2004 
Supplemental Statements of the Case.  The veteran has 
continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the January 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folder in its entirety.  

For the reasons set forth above, the Board finds that VA has 
fully satisfied its notification duties to the veteran and 
that he has not been prejudiced by any post-initial 
adjudication notification.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Law and Regulation - Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (addressing claims 
based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
arthritis).  

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Entitlement to Service Connection for a
Skin Condition of the Feet

Review of the veteran's service medical records reveals that 
in May 1967 he was treated for a sore on his foot and put on 
a no prolonged marching or standing profile for three days.

In April 1968, the veteran complained of a sore on his left 
foot.  He was noted to have small scratches on the sole of 
the foot that were apparently not healing and were somewhat 
painful.  They had been present for three days.  No diagnosis 
was made.

In June 1968, the veteran was reported to have a rash on his 
left foot.

On the veteran's separation examination in March 1969, no 
abnormalities of the skin were noted.

Subsequent to service, the first available medical evidence 
documenting a skin disorder dates to the early 1990's.  
Private treatment records, from Dr. J.H., note a diagnosis of 
tinea pedis in October 1990.  

He was noted to have bilateral itching feet in June 1994.  
Dyshydrosis of the right foot was diagnosed.  Tinea pedis of 
the left foot was diagnosed.  Later in June, the dyshydrosis 
was noted to be clearing and tinea pedis was negative.  

In September 1995, the veteran was noted to have extremely 
dry soles and irritation on the bottoms of his feet for the 
previous two months.  Eucerin cream was prescribed.  

In December 1995, he was noted to have a rash on his feet.  
He was also noted to be using Eucerin lotion, and was 
recommended to change to Nizoral.  In September 1997, he was 
again noted to have a rash on his feet, diagnosed as tinea 
pedis.  

In October 1996, the veteran was noted to have burning 
sensation with dry skin on the bottoms of his feet.  The 
diagnosis was tinea pedis.

In July 1999, warts on the bottom of the veteran's right foot 
were excised.  In October 1999, he complained of a rash under 
his arms that itched.

The veteran testified at a March 2003 RO hearing that he 
first experienced a skin rash on his arms and buttocks after 
the Tet Offensive in Vietnam.  He reported that he was in the 
field for several days with no showers.  He also experienced 
monsoons and the hot season.  Since that time, the veteran 
reported that he experienced the rash from about the middle 
of April through October.  He reported that he was applying a 
lotion to the rash as well as to his feet.  He reported that 
the rash would come back off and on since the late 1960's and 
early 1970's.  With specific regard to the skin condition of 
his feet, he reported that it began during his time in 
Vietnam and had been getting worse.

The veteran was examined by VA in April 2003.  The examiner 
noted review of the veteran's service medical records in 
detail, with only one reference that mentioned anything 
relating to fungus as a skin problem.  He was seen for a 
problem described as acne vulgaris on his chest and back and 
in the outpatient medical record was noted "tinea versicolor 
back."  In addition to that, he was seen for pimples on his 
back, chest, neck and chin.  

The examiner also noted review of the veteran's post service 
medical records.  He noted an October 2002 VA outpatient 
treatment record that reflected a diagnosis of 
"keratoderma."

The examiner opined that the veteran did have keratoderma 
based upon physical examination.  He noted that the veteran 
dated the onset of the symptoms to his active duty service, 
but also noted that this was not specifically found in a 
review of his service medical records.

The Board finds that the record does not provide persuasive 
medical nexus evidence indicating the veteran's keratoderma 
of the feet was incurred during or as a result of his active 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
While the Board acknowledges that he was treated on one 
occasion for a rash on his foot, and complained of and was 
treated for foot pain, his separation examination and report 
of medical history were normal.

Absent any competent medical evidence of a treatment during 
the approximately 30 years after the veteran's service and 
his application for benefits, the Board is unable to find 
that a continuity of symptomatology is present sufficient to 
apply the provisions of 38 C.F.R. § 3.303(b) allowing for 
service connection for a chronic condition.  There is no 
objective medical evidence of continuity of symptomatology 
during the intervening years after his discharge from 
service; rather, the competent medical evidence of treatment 
begins in the 1990's, almost 30 years after his discharge 
from service.  See Savage, (requiring medical evidence of 
chronicity and continuity of symptomatology).  

Additionally, none of his treatment records contain a medical 
opinion indicating his current keratoderma dates to or is a 
consequence of his service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  And, as a 
layman, the veteran simply does not have the necessary 
medical training and/or expertise to make this determination 
himself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his current keratoderma of the feet, his claim of entitlement 
to service connection must be denied because the 
preponderance of the evidence is unfavorable.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement To Service Connection For PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2004).

The service personnel records do not show that the veteran 
received any medals or decorations evincing combat duty.  The 
veteran was noted to have participated in the "VN 
Counteroffensive Phase III" campaign.  However, this is not 
by itself indicative of participation or exposure to combat, 
given that the veteran's personnel file also shows that he 
was stationed in Vietnam in a non-combat MOS (military 
occupational specialty), specifically supply man and aircraft 
repair parts specialist.  The Board finds that under the 
provisions of § 3.304(f) credible supporting evidence that 
the veteran's claimed in-service stressors occurred is 
necessary.  Pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f), the Board does not concede the veteran's 
stressors.

However, regardless of whether the veteran's stressors 
occurred or did not occur, there has been no competent 
medical evidence submitted that the veteran currently is 
diagnosed with PTSD.  Review of the VetCenter records, and in 
particular a March 2003 letter from the veteran's VA social 
worker, submitted in support of the veteran's claims reveals 
that the veteran had been treated for subdiagnostic PTSD.  
(emphasis added).  The March 2003 letter is also inconsistent 
in its description of the veteran's symptoms on the first 
page noting "PTSD-like symptoms," while on the last portion 
of the letter is noted to have "PTSD symptoms."

Review of the records of the veteran's therapy at the 
VetCenter does not support a diagnosis of PTSD.  While on 
occasion the veteran is noted to have anxiety related to PTSD 
symptoms, the vast majority of therapy notes indicate sub-
diagnostic PTSD or stop short of a diagnosis of the disorder.  
Beginning with the veteran's intake assessment in February 
2001, the veteran was noted to be manifesting symptoms 
characteristic of PTSD.  In December 2001, January 2002, 
February 2002, March 2002, July 2002, and August 2002 the 
assessments are of sub-diagnostic PTSD.  Viewing the totality 
of the available records from the VetCenter the Board does 
not find them supportive of a diagnosis of PTSD.

The veteran has also not been diagnosed with PTSD during the 
VA examinations provided in connection with his claim for 
service connection.  In April 2003 the examiner opined with 
regard to PTSD, that he did not really see the criteria 
completely fulfilled.  He stated that the recent war with 
Iraq actually stirred up Vietnam memories in the veteran and 
now the veteran was afraid to watch any war scenes on 
television.  The veteran stated that about two times a week 
he had episodes where he felt upset, but the examiner did not 
see that the veteran was really suffering from PTSD.  He had 
well fulfilled his job at the post office for thirty-five 
years, so obviously, the PTSD, even if he had it, did not 
interfere with his employment.  The veteran did mention 
certain things that the average veteran complains about, the 
unpleasant military service in Vietnam in general, but this 
in itself, was not thought to qualify someone for sustained 
PTSD problems.  The veteran was enjoying his retirement and 
some degree of social isolation was the only thing that the 
examiner could see.

In September 2003, a second examiner noted that he did not 
see enough stressors from Vietnam to make a PTSD diagnosis.  
The examiner noted that the veteran had seen his father after 
he had committed suicide with a double barreled shotgun and 
was aware that he was an alcoholic.  The examiner believed 
that the veteran had been depressed much of his life.  In 
December 2003, the examiner confirmed that he had reviewed 
the veteran's claims folder at the time of the September 2003 
examination.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

While the veteran may well believe that he has PTSD related 
to service, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu, 2 Vet. App. 492, 494-95 (1992); 
38 C.F.R. § 3.159(a)(1) (2002).  

In summary, to establish service connection for PTSD there 
must be a current diagnosis of the disorder.  A critical 
element needed to establish service connection for PTSD is 
missing.  The competent medical evidence shows that the 
veteran does not have PTSD.  In sum, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Entitlement To Service Connection For 
Residuals Of A Left Ankle Sprain

Review of the veteran's service medical records reveals that 
he was issued arch supports.  By February 1968, he reported 
that following use of the arch supports he had pain only 
along the right arch.  In March 1968, the veteran was noted 
to have pain in his right foot with no relief from arch 
supports.

In April 1968 he was treated for an injured left ankle when 
he jumped from a truck.  He was noted to have pain and 
swelling over the left fibula.  

In July 1996, the veteran was noted to have gone to the All 
Saints Emergency Room after stepping in a pothole.  A severe 
strain of the right ankle was diagnosed.  The veteran's right 
ankle was rechecked periodically over the following year, 
tendonitis was diagnosed.

The veteran's left foot was X-rayed in January 1998.  No 
diagnosis was noted in the record.

At the veteran's December 2001 VA examination the veteran 
reported that he was loading a truck and twisted his right 
ankle.  He developed swelling and pain, and was taken to the 
infirmary where they soaked his ankle in ice and ace bandaged 
it.  He went back to work as a truck driver, and had done 
reasonably well until about four years earlier when he 
stepped into a hole and twisted the ankle.  He again had 
swelling, was on crutches for a short time, and returned to 
work.  At the present time, he had occasional pain and 
swelling.  He took no medication and had had no surgery.  X-
ray examination of the right ankle was normal.  The 
impression was sprain of the right ankle.

In March 2003 the veteran testified at a hearing before the 
RO.  He clarified at that point that his claim was for his 
left ankle.

At the veteran's September 2003 VA examination, the veteran 
reported that while in Vietnam he was jumping into a foxhole 
when he twisted his left ankle.  He stated that he was 
treated by wrapping and crutches.  The examiner noted the 
April 1968 treatment and diagnosis of left ankle sprain in 
service.  The veteran reported that he had continued to have 
periodic pain in his ankle and occasionally it gave way.  In 
the last six months it had been worse.  On examination of the 
left ankle, he stated that it was tender in the joint line.  
He walked with normal gait and there were no calluses on the 
sole.  X-ray examination showed mild degenerative appearing 
changes.

The impression was sprain of the left ankle and degenerative 
arthritis of the left ankle.  The examiner opined that it was 
less likely than not that the veteran's current arthritis was 
related to his service injury.  He had apparently had a minor 
soft tissue injury in 1968.  After that the veteran worked on 
his feet at the post office.  The examiner thought that the 
ankle pain would just be related to the general wear and tear 
that one gets during his lifetime.

In December 2003, the examiner confirmed that he had reviewed 
the veteran's claims folder in conjunction with the September 
2003 examination.  There were no changes required other than 
a diagnosis of degenerative osteoarthritis of the left ankle.

Initially, the Board notes that there is no evidence of 
arthritis in the left ankle within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

The Board notes that the veteran initially claimed that his 
right ankle disorder was related to an in-service injury and 
did not attribute his left ankle injury to service until his 
second VA examination.  At that time, rather than relating 
the left ankle injury to the documented April 1968 injury to 
the left ankle from jumping out of a truck, he alleged that 
he had injured it by jumping into a foxhole.  The Board finds 
that the inconsistencies in his various versions of events 
casts doubt upon the credibility of the history of continuity 
of symptomatology told both the examiner and to the RO during 
his hearing in March 2003.  As the finder of fact, the Board 
is required to weigh and analyze all the evidence of record 
and to make determinations as to the credibility of the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1998); see Goodsell v. Brown, 5 Vet. App. 36, 42 (1993)(Board 
failed to evaluate credibility and probative value of 
physicians' statements); Culver v. Derwinski, 3 Vet. App. 
292, 297-98 (1992)(Board failed in its duty to include 
analysis of credibility or probative value of evidence in 
support of claim for service connection); Miller v. 
Derwinski, 3 Vet. App. 201, 204 (1992)(Board must assess 
credibility and weight of lay testimony); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)(when physician accepts 
veteran's descriptions as credible and renders diagnosis 
thereon, Board has duty to assess credibility and weight to 
be given to the evidence), appeal dismissed, 996 F.2d 1236 
(Fed. Cir. 1993)(unpublished table decision); Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).

Review of the evidence of record reveals that the veteran has 
current osteoarthritis of the left ankle.  Although the 
service medical records reflect the diagnosis of a left ankle 
sprain in service, there is no medical evidence of record 
that establishes a relationship between the veteran's current 
disability and the in-service diagnosis.  In fact, the VA 
examination report relates the degenerative changes to the 
aging process.  The September 2003 VA orthopedic examiner 
specifically rejected the notion that the current left ankle 
degenerative changes were at least as likely as not related 
to the in-service left ankle sprain.  Service connection 
requires competent evidence of a relationship between a 
current disability and service.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).  Absent such evidence in this 
case, service connection is not established.

Entitlement To Service Connection For 
Bilateral Hearing Loss

The veteran submitted the records of Dr. H.L. who examined 
the veteran in December 2001.  The veteran was noted to have 
been exposed to excessive noise throughout most of his adult 
life.  He was in Vietnam in the mid-sixties and after working 
for the Post Office for most of the past 35 years, had been 
exposed to the noises of the machinery within the Post 
Office.  The veteran was noted to feel that his hearing had 
begun to deteriorate to the point that he was having 
difficulty understanding.  The doctor's opinion was bilateral 
noise-induced hearing loss.  No opinion was noted regarding 
possible relationship with the veteran's service.

The veteran was afforded a VA audiological evaluation in 
December 2003.  He reported that while on active duty he 
would load aircraft and that his military noise exposure 
consisted of helicopters, aircraft, and various types of 
weapons while he was in Vietnam, and trucks.  Subsequent to 
service, the veteran indicated that he worked for the postal 
service.  He had very significant non-military noise exposure 
from machines and forklifts while with the postal service.  
He indicated that he rarely, if ever, wore ear protection in 
the 30 years he was with the postal service, and that he did 
not wear ear protection while he was on active duty either.  
He gave a history of bilateral progressive hearing loss since 
about 1975.  He gave a three to five year history of 
recurrent tinnitus, which he associated with dizziness.

The examiner noted that the audiogram done at VA on the day 
that he was examined revealed a bilateral high frequency 
sensorineural hearing loss.  There was no acoustic notch 
present in either ear.  Subsequent to the examiner's review 
of the veteran's service medical records in December 2003, he 
opined that the veteran's service medical records were 
negative for hearing loss or tinnitus.  An examination at 
separation from service had shown normal audiometric 
thresholds.  Since the examiner's review of service medical 
records was negative for hearing loss and tinnitus, and since 
the examination at separation from active duty was normal, he 
opined that it would appear most likely that the veteran's 
current hearing loss and tinnitus occurred subsequent to 
separation from active duty.  Therefore, it was his opinion 
that it was less likely than not that the current disorders 
were related to military service.

Although the competent medical evidence demonstrates that the 
veteran has a current bilateral hearing loss, the Board notes 
that the veteran's service medical records do not show 
hearing loss during his period of active service.  Absent 
some competent medical evidence that connects the veteran's 
current bilateral hearing loss to the veteran's period of 
active service, the Board must find the preponderance of the 
evidence against the veteran's claim for service connection.  
In sum, the preponderance of the evidence is against the 
claim for service connection for hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Finally, the Board observes that the veteran himself also 
asserts that his current hearing loss is related to service.  
As a layperson, the veteran is competent to relate and 
describe his hearing loss symptoms, however, to the extent 
that hearing loss may have multiple causes, a determination 
as to the etiology of the loss in this case requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the veteran's personal opinion as to the origins 
of his hearing loss is not competent evidence required to 
establish service connection.  


ORDER

The claim of entitlement to service connection for a skin 
disorder of the feet is denied.

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for residuals 
of a left ankle sprain, including osteoarthritis, is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


REMAND

Entitlement to Service Connection for a 
Skin Rash on the Arms and Buttocks

Review of the VA examination in April 2003 reveals that the 
examiner did not address whether the veteran has a current 
skin disorder of the buttocks and arms, and if so whether 
there is an etiological connection between any current skin 
disorder and those diagnosed during his period of active 
service.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2004).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2004).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly the appeal is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be afforded a VA 
dermatological examination to determine 
whether he has a current chronic skin 
disorder of the arms and buttocks.  If 
such a disorder is diagnosed the examiner 
must opine whether it is at least as 
likely as not that the current disorder 
is related to those noted in the 
veteran's service medical records.  The 
examiner must note in the report his 
review of the veteran's claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


